


110 HRES 71 IH: Recognizing the importance of community

U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 71
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2007
			Mrs. Jones of Ohio
			 submitted the following resolution; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Recognizing the importance of community
		  development corporations (CDCs).
	
	
		Whereas community development corporations (known as CDCs)
			 are nonprofit community organizations formed and controlled by residents, small
			 business owners, and leaders in the community;
		Whereas CDCs were first created in the late 1960s in
			 response to the deterioration of inner cities due to suburbanization and the
			 loss of industrial jobs;
		Whereas CDCs are created for the purpose of revitalizing
			 inner cities and neighborhoods by providing a range of services to stimulate
			 economic development and growth in local communities;
		Whereas through 2005 CDCs have provided $1,500,000,000 in
			 financing for commercial and industrial development projects;
		Whereas CDCs are involved in workforce development by
			 providing job training and support and creating employment opportunities for
			 community residents;
		Whereas CDCs offer social services and enrichment programs
			 for community residents, including child care, education programs, skills
			 training, counseling, and health care services;
		Whereas a CDC can respond more quickly to the needs of its
			 community than the local government, which must allocate resources to all
			 communities within its jurisdiction;
		Whereas CDCs often serve as intermediaries between
			 communities and local governments and mobilize communities to improve;
		Whereas 4,600 CDCs have been created since 1994, and the
			 number of CDCs increased by 3 percent in 2006;
		Whereas CDCs are a leading force in micro-lending as a
			 means to fight poverty, create jobs, and enhance business development,
			 providing over 116,000 loans totaling $1,500,000,000 in 2005; and
		Whereas CDCs are estimated to have established 774,000
			 private sector jobs and developed 1,250,000 affordable housing dwelling units
			 through 2005: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 importance of promoting community development corporations in communities
			 across the United States;
			(2)acknowledges the
			 contributions community development corporations have made in providing
			 affordable housing, employment, and educational opportunities for community
			 residents; and
			(3)recognizes the
			 need for the Federal Government to provide financial assistance to community
			 development corporations to support their continued efforts in economic
			 development, affordable housing production, and job creation in communities
			 having such needs, particularly after Hurricanes Katrina and Rita.
			
